Title: From Alexander Hamilton to William S. Smith, 23 April 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            Philadelphia April 23. 1799
          
          Your favor of the 20 instant just reached me at this place. The information given you by Major Wilcocks is correct—To obviate possible difficulty on the part of Col Fish, I write to him  by the post which carries this letter—to deliver over the money to your Regimental Paymaster The letter herewith answers your concluding enquiry
          with great consideration I am Sir Yr. obed servt.
          
            A H.
          
          Col Smith
        